IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE: DAWN A. SEGAL, MUNICIPAL           : No. 158 EM 2015
COURT JUDGE, FIRST JUDICIAL               :
DISTRICT PHILADELPHIA COUNTY              :
                                          :
                                          :
PETITION OF: DAWN A. SEGAL                :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of January, 2016, the Petition for the Allowance of a

Subpoena Pursuant to Pa.R.J.A. 1701 is GRANTED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.